Tilson, Judge:
Counsel for the respective parties have submitted this appeal for decision upon a stipulation to the effect that the market value or price at or about the date of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China, for exportation to the United States, in the usual wholesale quantities and in the ordinary course of trade, including all costs, charges and expenses specified in section 402 (d) of the act of 1930, is the value found by the appraiser, less any amount added under duress.
I therefore find and hold the proper dutiable export value of the merchandise covered by this appeal is the value found by the appraiser, less any amount arlded under duress. Judgment will be rendered accordingly.